Citation Nr: 1530374	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for costochondritis.

6.  Entitlement to service connection for a disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran has verified active service from March 1982 to October 1986 and from January 1991 to June 1991, with a period of unverified service from October 1986 to January 1991.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA).  Jurisdiction of this matter is currently with the RO in Atlanta, Georgia.  While the December 2007 rating decision on appeal adjudicated eleven issues, in her January 2010 substantive appeal, the Veteran indicated that she was limiting her appeal to the issues listed on the preceding title page.  

In addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim number.  The current appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2008, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A hearing was scheduled for a date in November 2009.  On the day of her scheduled DRO hearing, the Veteran contacted the RO by telephone and stated that due to medical reasons she was unable to appear for her hearing.  She requested to have her hearing rescheduled.  The record fails to show that a DRO hearing was ever rescheduled.  As such, a remand is warranted to schedule the Veteran for a new DRO hearing.  

Further, in her January 2010 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing via videoconference.  In September 2011, a letter from the RO acknowledging the Veteran's request for a Board hearing was returned by the U.S. Post Office noting that delivery was attempted and that the letter was unable to be forwarded.  This letter was sent to the Veteran at an address in California.  Since that time, jurisdiction has been transferred to the RO in Atlanta, Georgia.  The claims file indicates that the Veteran failed to appear for a videoconference hearing before the Board that was scheduled to take place at the RO in Atlanta, Georgia, in June 2014.  However, a copy of the letter sent to the Veteran notifying her of the scheduled videoconference hearing is not associated with the claims file.  Accordingly, it is unclear whether the Veteran received proper notice of her scheduled hearing.  Thus, in view of the foregoing, and because the Veteran has expressed a desire to appear at a personal hearing before a member of the Board, the AOJ must take appropriate action to verify her current address and reschedule her for another hearing.

Also, documents included in the claims file indicate that the original claims file was lost and had to be rebuilt when the Veteran filed her most recent claims for service connection in April 2006.  A March 2007 RO development note indicates that the Veteran was previously denied service connection for hearing loss in 1991.  However, a copy of previous rating decisions is not associated with the rebuilt claims file.  Significantly, there is no documentation of the steps taken to locate the original claims file or steps taken to rebuild the original claims file.  Thus, the claims file was not rebuilt in accordance with VA procedures.  See M21-1MR, Part III, subpart ii, Chapter 4, Section D.  Thus, the RO/AMC must ensure that all attempts to locate and/or rebuild the original claims file in accordance with proper procedures have been followed, document all actions taken in narrative form, and associate all findings and actions taken with the claims file.  It would be most prudent to undertake this development prior to scheduling the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to verify the Veteran's current mailing address, to include contacting the Veteran and her representative.  All development in this regard should be documented in the record. 

2.  Prior to scheduling the hearing as instructed below, take all procedurally appropriate actions to locate and rebuild the Veteran's original claims file in accordance with the VA Adjudication Procedure Manual, M21-1MR, Part III, Chapter 4.  Documentation of all actions undertaken should be included in the record.  If the Veteran's original claims file has not been located after all possible sources have been exhausted, the AOJ must take all procedurally appropriate actions to rebuild the evidence which was contained in the original claims file in accordance with M21-1MR, Part III, Subpart ii, Chapter 4, to include printing relevant documents that may have been stored on VA computers and obtaining the Veteran's entire service treatment and personnel records.  

These efforts should include requesting a check for the missing contents by contacting the Veterans Service Center Manager (VSCM) of any RO where there is reason to believe the file's missing contents may be located (such as at known previously location(s)).  All requests, responses, and actions taken to rebuild the Veteran's original claims file must be fully documented in the Veteran's current claims file.

3.  Thereafter, notify the Veteran and her representative and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  For any unavailable United States Government records, to include the Veteran's service treatment records and service personnel records, the AOJ must indicate in writing that further attempts to locate or obtain such records would be futile. The Veteran and her representative must then be given an opportunity to respond.

4.  Then, clarify with the Veteran type of hearing that she desires.  Upon receipt of clarification from the Veteran, notify the Veteran and her representative of the date, time, and location of the hearing, and place a copy of the notice in the claims file.  After the requested hearing is conducted, or, in the event that the Veteran withdraws her hearing request or fails to report for the hearings, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

